DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 6-7 in the reply filed on 12/17/2021 is acknowledged.
Claims 1-5 and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6 refers to limitations in claim 1 (“the cobalt based alloy product according to claim 1,” “the chemical composition”); however, claim 1 is withdrawn. It is suggested that the subject matter of claim 1 that is intended to be incorporated into claim 6 be explicitly recited in the instant claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 includes the limitation from claim 1 of “an MC type carbide phase;” however, the addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). See MPEP 2173.05(b)(III)(E). It is further unclear what is intended by the term “MC” as it is not defined in the claims or instant specification, and it is not expected that one of ordinary skill in the art would be reasonably apprised of the intended scope. For examination purposes, any carbide of Ti, Zr, Hf, Va, Nb, or Ta will be interpreted to read on the claim term. 
Claim 6 includes the limitation from claim 1 of “post-segregation cells with an average size of 0.13 to 2 µm are formed.” From the instant specification at [0067], “a post segregation cell” is referred to as “a region surrounded with the MC type carbide phase grains precipitating along a region where the cell wall seems to have existed,” where the cell well refers to a cell wall of the segregation cell that has almost disappeared and “more specifically, it becomes difficult to observe the cells walls of the segregation cells by a microstructure observation.” This definition is seen to be insufficient to define the term “post-segregation cell” as there is a substantial amount of approximation indicated under the conditions of “a region where cell wall seem to 
Claim 7 is rejected by virtue of its dependency on claim 6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being obvious over Imano et al. (US 20190076926, hereinafter referred to as "Imano").
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 6, Imano teaches a method for manufacturing the cobalt based alloy product, the method comprising:
An alloy powder preparation step of preparing a cobalt based alloy powder having a chemical composition, the cobalt based alloy powder having a particle size (claim 12). The cobalt based alloy of Imano has an identical chemical composition to the instant cobalt based alloy (claims 4 and 7). 
A selective laser melting step of forming an additive manufactured article, the step comprising alternate repetition of an alloy powder bed preparation substep of laying the cobalt 
A solution heat treatment step of subjecting the additive manufactured article to a solution treatment at temperatures ranging from 1,100 to 1,200° C (claim 12), falling close to the instant heat treatment temperature range of 600 ºC or more and less than 1100 ºC. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the ranges are so close, one skilled in the art would have expected substantially similar properties to result. See MPEP 2144.05(I). 
Imano teaches the cobalt based alloy product formed being polycrystalline (claim 4). As Imano teaches a cobalt based alloy product having an identical chemical composition and being formed by a substantially identical process to the instant cobalt based alloy product, the cobalt based alloy product of Imano would be expected to possess or render obvious post-segregation cells with an average size of 0.3-2 µm having carbides of Ti, Zr, Hf, Va, Nb or Ta dispersively segregated in boundary regions thereof. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).
claim 7, Imano teaches the alloy powder preparation step comprising an alloy powder classification substep of regulating the particle size of the cobalt based alloy powder to 5 to 100 μm (claim 13). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 7, and 12-13 of U.S. Patent No. US 10632535. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 6, the combination of claims 4, 7, and 12 of ‘535 teaches a method for manufacturing a cobalt based alloy product having an identical chemical composition to the 
The claims of ‘535 are silent regarding the post-segregation cells as claimed; however, in considering that the method of ‘535 teaches forming a cobalt based alloy product with an identical chemical composition using substantially identical processing steps to the instant cobalt based alloy product, the post-segregation cell features are expected to be present in the product formed in ‘535. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claim 7, Claim 13 of ‘535 teaches the alloy powder preparation step comprising an alloy powder classification substep of regulating the particle size of the cobalt based alloy powder to 5 to 100 μm.


Regarding claim 6, the combination of claims 5 and 10 of ‘595 teaches a method for manufacturing a cobalt based alloy product having an identical chemical composition to the instant cobalt based alloy, wherein the method includes identical alloy powder preparation and selective laser melting steps. The only difference between the methods is that in the heat treatment step of ‘595, the additively manufactured article is subjected to a heat treatment at temperatures ranging from 1100-1200 ºC, falling close to the instant heat treatment temperature range of 600 ºC or more and less than 1100 ºC. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the ranges are so close, one skilled in the art would have expected substantially similar properties to result. See MPEP 2144.05(I). 
The claims of ‘595 are silent regarding the post-segregation cells as claimed; however, in considering that the method of ‘595 teaches forming a cobalt based alloy product with an identical chemical composition using substantially identical processing steps to the instant cobalt based alloy product, the post-segregation cell features are expected to be present in the product formed in ‘595. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
claim 7, claim 6 of ‘595 teaches the alloy powder preparation step comprising an alloy powder classification substep of regulating the particle size of the cobalt based alloy powder to 5 to 100 μm.

Claim 6-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of copending Application No. 16/620,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 6, the combination of claims 1 and 7 of ‘719 teaches a method for manufacturing a cobalt based alloy product having an identical chemical composition to the instant cobalt based alloy, wherein the method includes identical alloy powder preparation and selective laser melting steps. The only difference between the methods is that the heat treatment step of ‘719 includes a two-step heat treatment. The second heat treatment step of ‘719 includes subjecting the manufactured article to a heat treatment ranging from 600-1000 ºC, falling within the heat treatment temperature range as claimed. 
The claims of ‘719 are silent regarding the post-segregation cells as claimed; however, in considering that the method of ‘719 teaches forming a cobalt based alloy product with an identical chemical composition using substantially identical processing steps to the instant cobalt based alloy product, the post-segregation cell features are expected to be present in the product formed in ‘719. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
claim 7, claim 8 of ‘719 teaches the alloy powder preparation step comprising an alloy powder classification substep of regulating the particle size of the cobalt based alloy powder to 5 to 100 μm.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736